Citation Nr: 1432368	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-37 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tingling and numbness of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for tingling and numbness of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago.

In August 2012 and November 2013, the appeal was remanded to the RO for further development. THE DIRECTED DEVELOPMENT HAS NOT BEEN COMPLETED ADEQUATELY FOR APPELLATE REVIEW, AND THE APPEAL MUST AGAIN BE REMANDED. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Accordingly, the case is REMANDED for the following action:

1.  Please contact the Veteran to schedule him for a peripheral nerves examination, to also include a diabetic sensory-motor peripheral neuropathy evaluation with a qualified examiner who has not previously examined the Veteran.  The complete claims folder, including the previous VA peripheral neuropathy and diabetes examinations, along with a copy of this REMAND, should be provided to the examiner and the examiner should be asked to specifically note that the claims folder and the VA electronic record have been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit from the Veteran a thorough history of his symptomatology, to include pain, tingling and numbness, and note that, in addition to the medical evidence of record, the Veteran's personal statements have been taken into account in his or her opinion.  The examiner must offer an opinion on the following:

(a) Was the Veteran's carpel tunnel syndrome (or any other upper extremity nerve disorder diagnosed during the examination) caused OR aggravated (permanently worsened as opposed to temporary flare-ups or increase in symptoms) by his service-connected diabetes mellitus?  In this regard, the examiner should discuss whether the Veteran's symptoms began after he was diagnosed with diabetes mellitus, but before his reported left hand injury, and if so, whether this sequence of events makes it more likely than not that the condition was caused or aggravated by the diabetes mellitus.

(b)  Does the Veteran currently have (or has he had at any time during the period on appeal) a nerve disorder of the bilateral lower extremities, to include diabetic sensory-motor peripheral neuropathy?  The examiner should specifically discuss the findings from the July 2008 EMG, to specifically address whether the findings were normal or abnormal.  Also, if an EMG of the lower extremities has never been performed, the examiner is asked to determine whether a lower extremities EMG or some other diagnostic test is necessary to determine whether a lower extremities nerve disorder exists.

(c)  Was any bilateral lower extremity nerve disorder caused OR aggravated (permanently worsened as opposed                                                                                  to temporary flare-ups or increase in symptoms) by the Veteran's service-connected diabetes.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



